Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on Mar. 12, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. application 16/054,373 and U.S. Patents: 10,755,147 and 10,755,140 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is the examiner’s statement of reasons for allowance:

Claims 1 and it dependent claims thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, a machine learning system that employs masks and decoders for improved performance, comprising: a processor that executes computer-executable instructions stored in a memory, which cause the processor to: train a convolutional neural network based on a plurality of masks, the convolutional neural network comprising a set of decoders respectively consisting of at least one up-sampling layer and at least one convolutional layer, wherein a number of decoders in the set of decoders is determined during training of the convolutional neural network; generate and back propagate a loss function based on the plurality of masks to tune the convolutional neural network; classify an input image based on the convolutional neural network; and generate a multi-dimensional visualization associated with the classified input image, in combination with all other limitations in the claim(s) as defined by applicant.

Claims 8 and it dependent claims thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, a computer-implemented method that employs masks and decoders for improved performance, comprising: training, by a device operatively coupled to a processor, a convolutional neural network based on a plurality of masks, the convolutional neural network comprising a set of decoders respectively consisting of at least one up-sampling layer and at least one convolutional layer, wherein a number of decoders in the set of decoders is determined during training of the convolutional neural network; generating, by the device, and back propagating, by the device, a loss function based on the plurality of masks to tune the convolutional neural network; classifying, by the device, an input image based on the convolutional neural network; and generating, by the device, a multi-dimensional visualization associated with the classified input image, in combination with all other limitations in the claim(s) as defined by applicant.

Claims 15 and it dependent claims thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, a computer program product for improving performance of a machine learning system via employment of masks and decoders, the computer program product comprising a computer readable memory having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to: train a convolutional neural network based on a plurality of masks, the convolutional neural network comprising a set of decoders respectively consisting of at least one up-sampling layer and at least one convolutional layer, wherein a number of decoders in the set of decoders is determined during training of the convolutional neural network; generate and back propagate a loss function based on the plurality of masks to tune the convolutional neural network; classify an input image based on the convolutional neural network; and generate a multi-dimensional visualization associated with the classified input image, in combination with all other limitations in the claim(s) as defined by applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIMESH PATEL whose telephone number is (571)270-1228.  The examiner can normally be reached on Monday thru Friday: 6:30 AM - 3:30 PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIMESH PATEL/Primary Examiner, Art Unit 2642